Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/11/2020, 12/22/2021, and 7/7/2022 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-74 are rejected under 35 U.S.C. 103 as being unpatentable over Rans et al. (U.S. Publication No. 2016/0364730 A1), hereafter referred to as Rans’730 in view of Luong (U.S. Publication No. 2009/0004969 A1), hereafter referred to as Luong’969. 
Referring to claim 55, Rans’730, as claimed, a device configured to perform contactless communication with a terminal (system 100 includes a payment device 120 for use at one or multiple different terminals, see paras. [0030] and [0031]), comprising: an antenna configured to communicate with the terminal (network interface include wireless network adapter, a mobile adapter or other device capable of communicating to one or more other networks, see para. [0030]); an embedded chip configured to communicate with the terminal (payment device 300 includes a fingerprint sensor 308 and security chip 302 that communicates with POS terminal 112 or 116, see para. [0036]) in accordance with a contactless transmission protocol whereby a message sent by the terminal sets a specified initial waiting time for a response from the embedded chip to maintain a connection with the terminal (waiting time extensions WTX, see paras. [0040] [0046], [0050], and [0057]), the embedded chip being configured to communicate requests to the terminal to extend the waiting time for response (terminating counter after verification, see paras. [0097]-[0100]); and a module configured to perform processing formed of a plurality of discrete operations; wherein the embedded chip is configured to, for each waiting time extension request sent to the terminal: communicate a first signal to the module indicating the waiting time extension request has been sent to the terminal (initiating a counter of waiting time extensions (WTX) request, see para. [0046] and Fig. 3); and wherein the module is configured to: begin processing a subset of one or more discrete operations in response to the first signal; and stop processing the subset of discrete operations in response to the second signal (operations to delay one of more errors, see para. [0046]).
However, Rans’730 does not appear to disclose communicating a second signal in advance of the of the extended waiting time resulting from the extension request indicating further waiting time extension request is scheduled.
Luong’969 discloses communicating a second signal in advance of the of the extended waiting time resulting from the extension request indicating further waiting time extension request is scheduled (needs more time than the bRWT, it can send a request for additional waiting time span, see para. [0009]).
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Rans’730’s invention to comprise communicating a second signal in advance of the of the extended waiting time resulting from the extension request indicating further waiting time extension request is scheduled, as taught by Luong’969, in order to accelerate NFC communication between devices (see para. [0023]).
As to claim 56, Rans’730 also discloses the module is further configured to transition to a low-powered state in response to the second signal (lack of verification and expiration of counter terminates connection and lowers power usage, see para. [0096]).
As to claim 57, Rans’730 also discloses the first signal causes the module to transition out of the low-powered state to an active state in which it can process discrete operations (connection continues after verification and POS terminal is informed of verification, see paras. [0101] and [0102]).
As to claim 58, Rans’730 also discloses the module is configured to, in response to the second signal, determine whether the processing is complete and if so, send an indication that the processing is complete to the embedded chip (operations to delay one of more errors, see para. [0046]; also note: POS terminal is informed of verification, see paras. [0101] and [0102]).
As to claim 59, Rans’730 also discloses the embedded chip is configured to, in response to receiving the indication that the processing is complete, determine whether an action requested by the terminal is complete and: communicate to the terminal an indication that the action is complete in response to determining that the action is complete (operations to delay one of more errors, see para. [0046]; also note: POS terminal is informed of verification, see paras. [0101] and [0102]).
However, Rans’730 does not appear to disclose communicate to the terminal a waiting time extension request in response to determining that the action is not complete.
Luong’969 discloses communicate to the terminal a waiting time extension request in response to determining that the action is not complete (needs more time than the bRWT, it can send a request for additional waiting time span, see para. [0009]).
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Rans’730’s invention to comprise communicate to the terminal a waiting time extension request in response to determining that the action is not complete, as taught by Luong’969, in order to accelerate NFC communication between devices (see para. [0023]).
As to claim 60, Rans’730 also discloses the action requested by the terminal is an identity authentication or identity enrollment (verify fingerprint, see paras. [0097]-[0100]).
As to claim 61, Rans’730 also discloses the embedded chip is configured to communicate the second signal a specified time period prior to communicating the further waiting time extension request to the terminal (respond prior to expiration of waiting time extension period, see para. [0057]).
As to claim 62, Rans’730 also discloses the module is configured to transition to a low-powered state within the specified time period from receiving the second signal (lack of verification and expiration of counter terminates connection and lowers power usage, see para. [0096]).
As to claim 63, Rans’730 also discloses the embedded chip is further configured to enter a low-power mode when it is not communicating with either the terminal or the module, and not participating in the processing performed by the module (lack of verification and expiration of counter terminates connection and lowers power usage, see para. [0096]).
As to claim 64, Luong’969 discloses the device comprises a communication link between the chip and module, the chip being configured to communicate the first signal by driving the state of the communication link from a first state to a second state, and to communicate the second signal by driving the state of the communication link from the second state back to the first state, and wherein the communication link is an I2C bus or a Serial Peripheral Interface (SPI) bus (see Figs. 1 and 2).
As to claim 65, Rans’730 also discloses the module is further configured to communicate to the embedded chip a third signal indicating receipt of the first signal, and wherein the device comprises a first and second communication link between the chip and the module, the chip being configured to communicate the first and second signals over the first communication link, and the module being configured to communicate the third signal over the second communication link (see Figs. 1 and 2).
As to claim 66, Rans’730 also discloses the module is configured to: communicate the third signal by driving the state of the second communication link from a first state to a second state; and communicate a fourth signal indicating receipt of the second signal over the second communication link by driving the state of the communication link from the second state back to the first state (see Figs. 1 and 2; also note: response, see para. [0057]).
As to claim 67, Rans’730 also discloses the embedded chip is further configured to recommunicate the first signal to the module if it does not receive from the module the third signal within a specified waiting time (other forms of verification within time period, see paras. [0046]-[0048] and Fig. 6).
As to claim 68, Rans’730 also discloses the embedded chip is configured to wait for a specified time period after expiry of the specified waiting time before recommunicating the first signal (other forms of verification within time period, see paras. [0046]-[0048] and Fig. 6).
As to claim 69, Rans’730 also discloses the module is a biometric sensor module (biometrics and fingerprint sensor, see paras. [0036], [0041], and Fig. 3).
As to claim 70, Rans’730 also discloses the biometric sensor module comprises a controller unit, a biometric sensor, and an ASIC for controlling operation of the biometric sensor, and the embedded chip is configured to send the first and second signals to the ASIC following boot-up of the ASIC (biometrics and fingerprint sensor, see paras. [0014], [0036], [0041], [0122], and Fig. 3).
As to claim 71, Rans’730 also discloses the controller unit is configured to boot- up the ASIC in response to receiving a boot-up signal from the embedded chip following communication of a waiting time extension request to the terminal (the security chip 302 configured to initiate a verification application and to initiate a counter of waiting time extensions requests which provides sufficient time for the user 114 to provide a fingerprint to the fingerprint sensor, see paras. [0046] and [0122]; also note: power-up).
As to claim 72, Rans’730 also discloses the module is configured to perform processing as part of performing a biometric authentication process and/or a biometric enrolment process (biometric verification, see paras. [0046], [0052], and [0122]).
As to claim 73, Rans’730 also discloses the device is a proximity integrated circuit card (PICC) and the terminal is a proximity coupling device (PCD) and the transmission protocol is specified by the ISO14443, ISO1443 or EMVCo® standards (NFC, see para. [0004]).
Note claim 74 recites similar limitations of claim 55.  Therefore it is rejected based on the same reason accordingly






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Levy et al. (U.S. Publication No. 2012/0178366 A1) discloses multiple NFC card applications in multiple execution environments.
Katz et al. (U.S. Patent No. 8,811,896 B2) discloses non-volatile memory for NFC systems.
Johnson et al. (U.S. Patent No. 5,758,190) discloses control unit threshold timeout controls for software missing interrupt handlers in operating systems.
Beg et al. (U.S. Publication No. 2014/0113549 A1) discloses methods and systems for communicating greeting and informational content using NFC devices.
Guterman et al. (U.S. Patent No. 7,975,057 B2) discloses time management at communication protocol layer for a smart card-type device.
Zises (U.S. Publication No. 2016/0192149 A1) discloses systems and methods for wait time estimation.
Huomo (U.S. Publication No. 2010/0009627 A1) discloses NFC communicator and method of communication of data between communicators by modulator of magnetic field.








The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181